Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 1 of 10

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF BELAWARE

 

fn re: : CHAPTER il
ABEINSA HOLI}ING, INC, et m'.,1 : Case No. 16~10790 (KJC)
(D.I. 1791)

Reorganized and Liquidating Debtors.

 

MEl\/IoRAl\TDUi\/l2

Before the Court is the Motion of the litigation Trustee for Entry of an Order Enforcing
the Plan Injunctions to Cornpel Rioglass Solar, lnc. to Release its Clailn for Security for Costs and
Enjoin it from Collecting Any Costs Incurred in the Arbitration (D.I. 1791) (the “Plan Injunction
Motion”). Rioglass Solar, Inc. (“Rioglass”) filed a response opposing the Plan Injunction Motion
(D.l. 1800) (the “Response”). The Litigation Trustee filed a reply. The Coult held a hearing on
the Plan Injunction Motion on April 27, 2018, and a telephonic status conference on February 12,
2019.

BACKGROUND

On February 27, 2012, Rioglass and Abener Teyma Mojave General Partnership

(“ATMGP”) entered into a contract for Rioglass to provide ATMGP With solar reflectors for the

construction of a thel'lnal~solar power plant in San Bernardino County, Calif`ornia (the “Supply

 

lThe “Reorganized Debtors” in these chapter l l cases are (i) Abeinsa Holding Inc. and (ii) Abengoa
Solar, LLC; and the “Liquidating Debtors” in these chapter ll cases are (i) Inabensa USA, LLC and
(ii) Abengoa Bioenergy Holdco, Inc.

2 This Meinorandum constitutes the findings of fact and conclusions of law, as required by
Fed. R. Bankr, P, 7052. This Court has jurisdiction to decide the Motion pursuant to 28 U.S.C. §§ l57
and 1334l

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 2 of 10

Contract”). The Supply Contract provided that c‘[a]ny Disputem shall be settled by an amicable
effort on the part of the parties affected.”4 The Supply Contract further provided that “[i}f an
attempt of amicabie settlement has failed, the Dispute shall be finally settled by [arbitration].”5

On March 29, 2016, the Debtors, including ATMGP, filed chapter ll bankruptcy petitions
in this Court.6 On December 15, 2016, l entered an Order Confirming the Debtors’ Modified First
Ameiided Plans of Reorganization and liquidation (the “Plan”).7 The P]an became effective on
March 31, 2017 and, on that date, the Reorganizing Debtors, including ATMGP, entered into an
agreement (the “Litigation Trust Agreernent”) With Drivetrain, LLC (the “Litigation Trustee”) that
assigned certain claims of those Debtors to the Litigation Trust.

On iuly ll, 2016 (which was post-petitionJ but pre-confirmation), ATMGP filed arbitration

proceedings (the “Arbitration”) against Rioglass before the International Charnber of Comrnerce

(“iCC”) asserting breach of contract claims under the Supply Contract and claiming liquidated

 

3 rt`he term “Dispute” is defined in the Suppiy Contract as “any dispute, difference, controversy
and/or claim of any kind whatsoever arising between the Parties in connection with or arising out of the
Conti‘act including Without limitation any question regarding its existence, validity, intel‘pl'etation, scope,
termination or the supply of the Goods or the execution of (or any failure in the execution of) the Work,
whether during the progress of the manufacture or fabrication of the Goods or the performance of the Work
or after their completion and whether before or after the abandonment or breach of the Contract or the
termination of the Contractor’s engagement hcreunder.” Deci. of Samuel Zimnierman in Suppoit of the
Plan Injunction Motion (D_l. 1792)(“Zi1nmerman Decl.”), Ex. D, § l.i.

4 Id. at § 30.3.

5 The provision states that unresolved Disputes “shali be finally settled by the international
Chamber of Cominerce of Paris, under and by its Rules of Arbitration (hereinafter referred to as “Rules”)
by three arbitrators appointed in accordance with the Rules.” Id. at § 30.4.

6 On March 29, 2016, Abeinsa Holding l`nc. and the following affiliated entities filed chapter l t
petitions in this Couit: Abeinsa EPC LLC; Abencoi' USA, LLC', Abener Construction Sel‘vices, LLC;
Abener North America Construction, I_.P; Abengoa Solar, LLC; Inabensa USA, LLC; Nicsa Industrial
Supplies, LLC; Teyma Consti‘uction USA, LLC; Abeinsa Abener Teyma General Paitnership; Abenei'
Teyina Mojave General Paitnership; Abener Teyina Inabensa Mount Signal Joint Venture; Teyma USA &
Abener Engineering and Construction Services General Paitnership; Abengoa US, LLC; Abengoa US
Operations, LLC; Abengoa Bioenergy Bioinass of Kansas, LLC; Abengoa Bioenergy Hybrid of Kansas,
LLC; Abengoa Bioenergy Technology Holding, LLC; Abengoa Bioenergy New Technologies, LLC (the
‘°Debtors”).

7 See D.i. 1042 (the “Confinnation Order”). The Plan was attached as Exhibit A to the
Confirlnation Order.

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 3 of 10

damages of $2.7 million arising from Rioglass’s alleged late deliveries After confirmation of the
Plan, Rioglass and the Litigation Trustee disputed the manner in which the Litigation Trustee
would pursue the assigned claims in the Arbitration. At a hearing on competing motions before
this Court, the parties reported that they had agreed to resolve outstanding issuesJ subject to
documentation The parties attempted, but failed, to draft a stipulation After reviewing competing
proposed orders, I entered an Order on Juiy l3, 2017 (D.I. 1409) (the “July Settlement Order”).
Rioglass moved for reconsideration of the July Settlement Order. After a hearing and more
briefing, 1 issued an Opinion dated February 26, 2018 (D.I. 1742), deciding (among other things):
(i) to remove language from the July Settlement Order that excluded Rioglass from applying to
the Tribunal for recovery of costs associated with a discontinued Adversary Proceeding; and
(ii) clarifying that the Litigation Trust was substituted for ATMGP as the claimant in the
Arbitration.

fn Novernber 2017, Rioglass filed an application with the Arbitration Tribunal seeking
security for costs.8 The Trust opposed Rioglass’s application, and the parties presented their
respective arguments to the Tril)unai by teleconference on January 26, 2018.9 On l\/larch 6, 2018,
the Tribunal issued its decision and “determined that it would exercise its discretion under Article
28(1) of the ICC Rules by ordering Clairnant to make provision for a separate security for costs of
the Respondent.”l° The Tribunal ordered the Trust to provide security for costs in the amount of

$250,000.00, rather than the amount of $1,646,969.83, as requested by Rioglass.]i

 

8 Zimmerman Decl. 1§5.

9 Zimrnerman Decl. 115.

10 Zirnmerman Decl., Ex. B, il 85.
11 ra, 1111 7, se

 

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 4 of 10

The Trust and Rioglass could not reach an agreement as to the form of the security, and
each sought clarification from the Tribunal12 On l\/larch 27, 20 l 8, the Tribunal directed the Trust
to “post a bond in the amount of US$250,000 from a financially stable banking institution, on
terms that it shall be subject to payment upon the written direction of the Tribunal in an amount
up to US$250,000 pursuant to an award issued in this case.” (the “Security Order”).13 The Tribunal
further wrote that “[t]he parties should confer on the form of the bond, but if further terms or
conditions need to be addressed in order to implement this direction, either party may seek our
assistance.”id The Tribunal also noted that “any costs of this application and these directions are
reserved for determination at the conclusion of this case according to the discretion granted to the
Tribunal under the ICC Rules.”15 The Trust did not post a bond.

On March 13, 2018, Rioglass filed a petition in the United States District Court for the
Northern District of California (the “California District Couit”) seeking an order confirming the
Decision on security for costs.E6 On April 2, 2018, the Trust filed the Plan Injunction Motion
asking this Court to interpret and enforce the injunctions in the Plan17 and Confirmation Order and
to compel Rioglass to release its claim for security for costs against the Trust. On or about April 12,
2018, the Tribunal stayed enforcement of the Decision requiring the Trust to post security. On
July 12, 2018, the California District Court entered an order dismissing the Rioglass Petition to
Confirm “without prejudice to refiling one if necessary and appropriate after” this Court decides

the Plan lnjunction Motion.58

 

m Zimmerman Decl., il 6.

13 Zimmerman Decl., Ex. C.

14 Id.

15 ltd

16 Rr'oglass Solar, Dic. v. Abeinsa Liriga!r`on i'i‘t¢'s{ Represented by Drivetrm'n LLC As Liir'gan`on
Trustee, No. 18-1591 (N.D. Cal. Mar. 13, 2018), ECF No. l (the “Petition to Confirm”).

17 Article lX of the Plan contains the Plan’s injunctions (the “Plan injunctions”).

18 D.l. 1853.

 

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 5 of `10

By letter dated November 9, 2018, counsel for Rioglass advised this Court that the Tribunal
entered an Order lifting the stay on enforcement of its prior Decision regarding security for costs.19
At the status conference on February 12, 2019, the parties informed the Court that the Tribunal has
not yet issued its decision on the merits of the Ar‘bitration. The Trust has not posted the security

for costs.
DISCUSSION
l. This Court has jurisdiction to enforce the Plan injunctions

Because jurisdiction is a threshold issue, l must first address Rioglass’s assertion that this
Court lacks jurisdiction to decide the Plan Injunction i\/Iotion. Rioglass argues that the Bankruptcy
Court does not have exclusive jurisdiction to enforce its confirmation orders,20 and further contends
that only a federal district court located where an arbitration is seated can entertain a party’s motion
to review arbitration tribunal decisions or enjoin the arbitration21

The Plan Inj unction l\/lotion falls within a bankruptcy court’s post-confirmation “related

to” jurisdiction The Plan established the Litigation Trust to prosecute causes of action and

 

19 D.I. 1923.

20 Rioglass points out that l previously determined that a bankruptcy court does not have exclusive
jurisdiction to enforce its confirmation orders. fn re Fanstecl, lnc., No. 02-10109, 2017 WL 3822724, *5
(Bankr. D. Del. Aug. 28, 2017). Fansteel is distinguishable, however, because it involved a request to
reopen a 2002 bankruptcy case. The Fansfeel parties wanted this Court to decide the effect of a 2003 plan
and confirmation order on environmental issues arising in a new chapter ll case filed in 20l7 before the
Bankruptcy Court in the Southern District of lowa. Rather than open a long-closed case previously
administered by a now~retired district court judge, l decided that the lowe bankruptcy court also had
jurisdiction to decide issues regarding the interpretation and effect of the 2003 plan and confirmation order
on the current case.

21 The Plan injunction Motion does not seek to enjoin the arbitration proceeding lnstead, it seeks
to enjoin Rioglass from enforcing the order to post a bond for security. Bankruptcy proceedings often
prevent creditors from enforcing other courts’ judgments against a debtor’s property.

5

 

 

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 6 of 10

distribute the Litigation Trust Proceeds to Holders of certain Allowed Claims.22 The Third Circuit

has determined:

Whether a matter has a close nexus to a bankruptcy plan or proceeding is
particularly relevant to situations involving continuing trusts, like litigation trusts,
where the plan has been confirmed, but former creditors are relegated to the trust
res for payment on account of their claims. To a certain extent, litigation trusts by
their nature maintain a connection to the bankruptcy even after the plan has been
confirmed The question is how close a connection warrants post-confirmation
bankruptcy jurisdiction Matters that affect the interpretation, implementation,
consurnmation, execution, or administration of the confirmed plan will typically
have the requisite close nexus.23

The relief requested in the Plan lnjunction Motion unquestionably affects the interpretation,
implementation, consummation, execution or administration of the confirm plan. Moreover, the
Plan lnjunction Motion is a core matter pursuant to 28 U.S.C. §157(b)(2)(A), (l\/l), and (O).

The United States Supreme Court also has recognized that a bankruptcy court “plainly
fhas] jurisdiction to interpret and enforce its own prior orders.”24 Further, 28 U.S.C. § l334(e)
provides that the court25 “in which a case under title 11 is commenced or is pending shall have
exclusive jurisdiction of all property, wherever located, of the debtor as of the commencement of

the case, and of property of tire estate.”26 The Plan lnjunction Motion seeks to prevent Rioglass

 

22 Plan, Art. IV.D. The Plan also requires $3 million of the litigation 'l`rust Proceeds to revert to
the parent under certain conditions after the Litigation Tl‘ust obtains a net recovery ofntore than $28 nrillion.
I~Iowever, the majority of the Litigation Trust Proceeds are payable to l-lolders of Allowed Claims against
the EPC Rcorganizing Debtors, as described in greater detail and as defined in the Plan.

23 Binder v. Prr`ce Waferhouse & Co., LLP (]n re Resoris Int’l, Inc.), 372 F.3d 154, 167 (3d Cir.
2004).

24 Travelers Ina’em. Co. v. Bailey, 557 U.S. 137, 15l, l29 S. Ct. 2195, 2205, 174 L.Ed.2d 99
(2009). “It is axiomatic that a court possesses the inherent authority to enforce its own orders.” 111 re
Con'tinenmf Airh'nes, Inc., 236 B.R. 318, 325-26 (Bankr. D. Del. 1999) (citing Kokkonen v. Gur:rcl'ian Lz'fe
Ins. CO. ofAmerica, 5l1 U.S. 375, 379-80, 114 S.Ct. 1673J 128 L.Ed.2d 391 (1994)).

25 28 U.S.C. § 1334(e) refers to the district court, which may refer cases to the bankruptcy court
pursuant to 28 U.S.C. § l57(a): ‘°{e}ach district court may provide that any or all cases under title ll and
any or all proceedings arising under title ll or arising in or related to a case under title 11 shall be referred
to the bankruptcy judges for the distric .”

26 28 U.S.C. § 1334(3) (emphasis added).

 

 

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 7 of 10

from exercising control over litigation Tr'ust property that was set aside in the confirmed Plan for

distribution to creditors in accordance with the Plan’s distribution scheme.

Moreover, the confirmed Plan provides that this Court will retain such jurisdiction after the

Plan’s Effective Date as is legally permissible, including, without limitation, jurisdiction to:

l.

10.

allow, disallow, deter'mine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim or Equity lnterest
against the Debtors, including . . . the resolution of any and all objections to
the allowance or priority of Claims;

ensure that Distributions to Holders of Allowed claims are accomplished
under the provisions of the Plan, . . .

decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other matters and grant or deny any applications involving
a Debtor that may be pending on the Effective Date or instituted by the
Responsible Person, the Litigation Trustee, or the Liquidating Trustee after
the Effective Date;

enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and this Confirmation Order;

resolve any cases, controversies, suits or disputes that may arise in
connection with the Effective Date, interpretation or enforcement of the
Plan, the Confirmation Order, or any Entity’s obligations incurred in
connection with the Plan;

enforce the injunction set forth in Article IX.E.3 [of the Plan].27

Applicable law and the provisions of the confirmed Plan provide this Court with

jurisdiction to consider whether enforcement of the Tribunal’s Security Order against Litigation

Trust assets violates the Plan lnjunctions.

 

27 Plan, Art. X.

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 8 of 10

2. Res .ludicata is not applicable to the Plan lniunction Motion

Rioglass argues that the Tribunal has already decided the issues raised in the Plan
lnjunction Motion. Under these circumstances, however, Rioglass’s reliance on res judicata is
misplaced and is not the lens through which this dispute should be viewed. “The standard analysis
for claim preclusion is not easily applied in bankruptcy proceedings,” because a bankruptcy case
is fundamentally different from the typical civil action. 28 The Court must scrutinize the totality
of the circumstances in each action and then determine whether there is identity of causes of
action.29

lA] bankruptcy court or district court resolving disputes over allowance,

disallowance, or subordination of claims can never be bound by prior judgment of

another court, except to the extent that the judgment is an initial determination of

the nature of the claim and the amount of resulting damages under nonbankruptcy

law. Any decision regarding the satisfaction or treatment ofsach liquidated

claims under bankruptcy law are i'vifhin the exclusive in rem jurisdiction offederal

courts presiding over the subject bankruptcy c¢:lse.30

This happens quite often. Another court may determine liability and liquidate the amount
of a claim, but the creditor’s ability to recover that claim from assets of the estate is a question
exclusively within the jurisdiction of the bankruptcy court. The claim’s impact on the interests of
other creditors or the priority scheme of a plan are paramount concerns for the bankruptcy court.
l~lere, the Arbitration Tribunal is free to decide the amount of any claim of Rioglass for costs, but
the bankruptcy court must decide whether Rioglass is entitled to receive any distribution on its

claim from the Litigation Trust assets in accordance with the Plan’s classification and distribution

scheme.

 

28 fn re Prccess America, bre., 588 B.R. 82, 95 (Bankr. C.D. Cal. 2018) (quoting Broi-vn Media
Corp. v. K&L Gafes, LLP, 854 F.3d 150, 155 (2d Cil'. 20l7))4

29 ltd
30 fn re Camsrcck Fr'n. Serv., lnc., ill B.R. 849, 858 (Bankr. C.D. Cal. 1990) (ernphasis added).

8

 

 

Case 16-10790-K.]C Doc 1947 Filed 02/14/19 Page 9 of 10

3. Rioglass is enioined from seeking security or payment from Litigation Trust Assets
The injunctions in the Debtors’ Plan and Confirmation Order are not unusual.
Article IX.F(4) of the Plan precludes any party on account of any Claim or Bquity lnterest Satisfied

or released under the Plan or Confirmation Order, from:

(a) commencing or continuing in any manner any action or other proceeding of
any kind against any Debtor, the Creditors’ Committee, the Liquidating
Trusts, the Liquidating Trustee, the Litigation Trust, the Litigation Trustee,
the Responsible Person, the Parent, their successors and assigns, and their
assets or properties;

(b) enforcing, attaching, collecting or recovering by any manner or means any
judgment, award, decree or order against any Debtor, the Creditors’
Committee, the Liquidating Trusts, the Liquidating Trustee, the Litigation
Trust, the Litigation Trustee, the Responsible Person, the Par'ent, their
successors and assigns, and their assets and properties;

(c) creating, perfecting or enforcing any encumbrance of any kind against any
Debtor, or the property or estate of any Debtor, the Creditors’ Com`mittee,
the Liquidating Trusts, the liquidating Trustee, the Litigation Trust, the
litigation Trustee, the Responsible Person, or the Parent;

. ; or
(e) taking any action inconsistent with Article lX of the Plan.31

Article IX,E(S) of the Plan also enjoins any party “fr‘om taking any actions to interfere with
the implementation or consummation of the Plan.”

Rioglass’s efforts to enforce the Tribunal’s Security Order are acts to attach the Litigation
Trust property Payment of any potential claim for Rioglass’s damages or costs from Litigation
Trust assets could elevate that claim over the claims of other Litigation Trust Benefrciaries, which
interferes with the Plan’s classification and distribution scheme32 The Plan injunctions prohibit

Rioglass from taking action to enforce the Secur‘ity Order.

 

31 Plan, Alt. D(.F(4).
32 l note that during the telephonic status conference held on February lZ, 20l9, the Trustee
represented that the Trust holds assets in excess of $30 million The Tribunal set the security amount at

$250,000.

 

CaSe 16-10790-K.]C DOC 1947 Filed 02/14/19 Page 10 Of 10

The Ar'bitr'ation Tribunal is free to determine and liquidate any claim by Rioglass for
damages or costs. Rioglass, however, may not take any action to collect or enforce its claims

against Litigation Trust assets without returning to this Court for authority to do so.
CONCLUSION

For the reasons set forth above, the Plan lnjunction l\/lotion Will be granted, and Rioglass
is enjoined from taking any action to enforce its claim for security for costs against the assets of
the Litigation Trust. Further, if the Arbitration Tribunal awards Rioglass damages or costs,
Rioglass must return to this Court to seek a determination of the appropriate distribution Rioglass
is entitled to receive from the Litigation Trust assets in accordance with the Plan.

An appropriate Order follows

BY Tl-IE COURT:

/\( \` ) Q(

/t/\/\l\ r/ r/W\

KEV J. CARE

UNrr DsrArE\}BANKR TC JUDGE

Dated: February 14, 2019

10

